Exhibit 10.1


AGREEMENT OF PURCHASE AND SALE


This Agreement of Purchase and Sale (the “Agreement”) is made in two original
copies.


BETWEEN:


Elephant Talk Europe Holding B.V. (“ET Europe”), Schiphol Boulevard 249, 1118 BH
Luchthaven Schiphol, the Netherlands, the purchaser, legally represented by Mr.
Mark Nije


And


Beltrust AG (“BELTRUST”), registered under CH-270.3.013.076-3 in Basel,
Switzerland, the seller, legally represented by Mrs. Domenika Huesser
 
And


Elephant Talk Communications, Inc., a California corporation (“ETCI”), legally
represented by Mr. Steven van der Velden


WHEREAS, Elephant Talk Communication Holding AG is a wholly-owned subsidiary of
BELTRUST;


WHEREAS, ETCI intends to execute the acquisition of Elephant Talk Communication
Holding AG by its wholly-owned subsidiary ET Europe Holding B.V.


WHEREAS, a Memorandum of Understanding for this purchase and sale was executed
by ETCI and BELTRUST on January 17, 2005 (Exhibit 1); and an Addendum to this
Memorandum on March 3, 2005 (Exhibit 1A);


WHEREAS, to reflect the expanded operation of Elephant Talk Communication
Holding AG, ETCI has been willing to increase the purchase price


WHEREAS, the due diligence foreseen in the above mentioned memorandum did not
bring forward any other circumstances that have changed the intention of ETCI
and BELTRUST;


WHEREAS, all the other conditions of the memorandum and addendum to the
memorandum also have been fulfilled;


Agree to the following:


1.   Purchase and Sale of Stock. ET Europe agrees to purchase from BELTRUST and
BELTRUST agrees to sell to ET Europe, all of the 100,000 issued and outstanding
shares of Elephant Talk Communication Holding AG, formerly known as Benoit
Telecom Holding AG (“BENOIT”), registered under CH- 270.3.013.519-0 in Basel,
Switzerland, in exchange for (A) a cash payment of US$ 6,643,080, payable by ET
Europe as set forth below (the “Cash Payment”), and (B) forty million
(40,000,000) newly issued and registered common shares of ETCI, listed on the
National Association of Securities Dealers’ Over The Counter Bulletin Board
(OTCBB) under the ticker symbol “ELTK,” to be issued by ETCI as set forth below
(the “Stock Payment”).


(a)   The Cash Payment. The parties acknowledge that $6,043,080 (equivalent to
approximately €4,625,000) has previously been paid by ET Europe to the escrow
agent CC Financial Consult (the “earnest Deposit”). Upon signing of this
Agreement , the Earnest Deposit will be released to BELTRUST, according to the
conditions of the Escrow Agreement of Exhibit 3. The remaining $600,000.00 of
the Cash Payment shall be paid to BELTRUST by ET Europe within [30] days after
the execution of this Agreement by wire transfer to such account or accounts
identified by BELTRUST to ET Europe.


(b)  The Stock Payment. ETCI shall issue 40,000,000 shares of its common stock
(the “ETCI Shares”) to BELTRUST within [30] days after the execution of this
Agreement.


- 1 -

--------------------------------------------------------------------------------


 
2.  With the receipt of the Cash Payment from ET Europe, BETRUST waives all its
rights on debt and interest owed to it by Benoit and the under 3(a) mentioned
companies. In connection with such waiver, BELTRUST shall execute and deliver to
ET Europe such other documents and instruments reasonably necessary and
requested by ET Europe to effectuate such waiver.


3.  (a) BENOIT holds all the issued and outstanding shares of the entities
listed below, with the exception of the entity under g) of which it holds 51% of
the issued and outstanding shares. Assets, amongst others, owned by these
entities are listed in the Exhibit 2:


a)  Elephant Talk Communication Europe GmbH, registered under CH
270.4.014.107-6, Basel, Swiss
 
b) Elephant Talk Communication Carrier Services GmbH, registered under CH
270.4.014.108-4, Basel, Swiss
 
c) Elephant Talk Communication Schweiz GmbH, registered under
CH-270.4.014.109-2, Basel, Swiss
 
d) Elephant Talk Communications S.L.U, registered under 374458, Madrid, Spain
 
e) Elephant Talk Communication Austria GmbH, registered under 259601 Y,
Voralberg, Austria
 
f) Cardnet Clearing Services B.V., registered under 10147108, Huizen, The
Netherlands
 
g) Elephant Talk Premium Rate Services Netherlands B.V. registered under
32079863, Hilversum, The Netherlands
 
h) 3U Telecom S.R.L. registered under number 13296660155, Bolzano, Italy


The entities listed above under a) up to and including h) will be hereunder
referred to as the “Corporations.”


(b) Cash Advances to Benoit. ETCI, in anticipation of the expected finalization
of the purchase by ET Europe of BENOIT, has provided working capital to BENOIT
as of May 31, 2005. The underlying “Funding Agreement and Promise of Repayment”
dated February 15, 2005 (Exhibit 4), and the “Security Agreement with Material
and Immaterial Assets as Collateral” dated February 15, 2005 (Exhibit 5), are
signed by ETCI and BENOIT. According to the agreed conditions, BENOIT will be
discharged of repayment of the provided funding upon the finalization of the
purchase of all the shares of BENOIT by ET Europe.


4.  ET Europe and ETCI hereby represent that:



 
(a)
ET Europe has due corporate authority to enter into this Agreement and to
perform the transaction contemplated herein.




 
(b)
ET Europe and ETCI have no liabilities or obligations to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which BELTRUST, BENOIT or Corporations could
be obligated or liable.



(c) ET Europe and ETCI have made inquiries of BELTRUST, BENOIT and Corporations
from independent professionals, legal and/or tax advisors as they considered
necessary or appropriate for determining whether to purchase the shares of
BENOIT. ET Europe and ETCI, as experienced telecommunications companies, are
familiar with the business, affairs, risks and properties of these companies,
and ET Europe and ETCI have made the necessary inquiries from its officers,
directors and representatives.


(d) The execution, delivery and performance of this Agreement by ET Europe and
the consummation by ET Europe of the transaction contemplated herein, does not
and will not result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which ET Europe is subject, or by which any property or asset of ET
Europe is bound or affected.
 
- 2 -

--------------------------------------------------------------------------------


 
5.  In connection with this transaction, BELTRUST, BENOIT and Corporations
hereby represent that:



a)  
BELTRUST, BENOIT and Corporations are duly organized, validly existing and in
good standing under the laws of their jurisdiction, and have the necessary
authority to enter into this transaction.




b)  
BELTRUST, BENOIT and Corporations have no liabilities or obligations to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which ET Europe and ETCI could
become liable or obligated.




c)  
BELTRUST, BENOIT and Corporations together control the assets as listed in
Exhibit 2 and have only debts directly related to the normal course of business.




d)  
The execution, delivery and performance of this Agreement by BELTRUST and the
consummation by it of the transaction contemplated herein, does not and will not
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
BELTRUST is subject.




e)  
After the closing of this transaction, BENOIT and Corporations will have no
debts outstanding whatsoever, towards BELTRUST anymore.




f)  
BELTRUST owns the issued shares of BENOIT (the “BENOIT Shares”) as indicated
herein.




g)  
The BENOIT Shares are fully paid-up and non-assessable.




h)  
No agreement or option exists pursuant to which BENOIT is or may be obliged to
issue further shares of its authorized capital.




i)  
The BENOIT Shares are sold free and clear of all liens, encumbrances and
charges.




j)  
Any consent required for the transfer of the BENOIT Shares in accordance with ET
Europe's direction is given.




k)  
U.S. Securities Laws representations:




a.  
No Registration. BELTRUST acknowledges and agrees that the ETCI Shares will be
offered and sold to BELTRUST without such offer and sale being registered under
the Securities Act, or under any state securities or "blue sky" laws of any
state of the U.S., and will be issued to BELTRUST in an offshore transaction
outside of the United States in accordance with a safe harbor from the
registration requirements of the Securities Act provided by Regulation S. As
such, BELTRUST further acknowledges and agrees that the ETCI Shares will, upon
issuance, be “restricted securities” within the meaning of the Securities Act.
BELTRUST understands that the ETCI Shares may not be offered or sold in the U.S.
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S, pursuant
to an effective registration statement under the Securities Act, or pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case in accordance with
applicable state and federal securities laws. Neither the SEC nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the ETCI Shares. The statutory and regulatory basis for the
exemption claimed for the offer of the ETCI Shares, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the Securities Act or
any applicable state and federal securities laws

 

b.  
Investor Not a U.S. Person. BELTRUST is not a U.S. Person (as defined in
Regulation S under the Securities Act). BELTRUST is not acquiring the ETCI
Shares for the account or benefit of, directly or indirectly, any U.S. Person.

 

c.  
Purchase Entirely for Own Account. BELTRUST understands that ETCI is making this
Agreement with BELTRUST in reliance upon BELTRUST's representation to ETCI,
which by BELTRUST's execution of this Agreement BELTRUST hereby confirms, that
BELTRUST is outside the United States when receiving and executing this
Agreement and is acquiring the ETCI Shares as principal for BELTRUST's own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof (other than a contemplated transfer to a non-US
person), and that BELTRUST has no present intention of selling, granting any
participation in, or otherwise distributing the same (other than a contemplated
transfer to a non-US person). By executing this Agreement, BELTRUST further
represents that BELTRUST does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the ETCI Shares (other
than a contemplated transfer to a non-US person).

 

d.  
No Underwriter. BELTRUST is not an underwriter of, or dealer in, the common
shares of ETCI, nor is BELTRUST participating, pursuant to a contractual
agreement or otherwise, in the distribution of the ETCI Shares.

 
- 3 -

--------------------------------------------------------------------------------


 

e.  
Investment Experience. BELTRUST acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the ETCI Shares and has the ability to
bear the economic risks of its prospective investment and can afford the
complete loss of such investment.

 

f.  
No Directed Selling Efforts. BELTRUST acknowledges that BELTRUST has not
acquired the ETCI Shares as a result of, and will not itself engage in, any
"directed selling efforts" (as defined in Regulation S under the Securities Act)
in the U.S. in respect of the ETCI Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the U.S. for the resale of the ETCI
Shares; provided, however, that BELTRUST may sell or otherwise dispose of the
ETCI Shares pursuant to registration of the ETCI Shares pursuant to the
Securities Act and any applicable state and federal securities laws or under an
exemption from such registration requirements and as otherwise provided herein.

 

g.  
No General Solicitation. BELTRUST is not aware of any advertisement of any of
the ETCI Shares and is not acquiring the ETCI Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

 

h.  
Disclosure of Information. The decision to execute this Agreement and acquire
the ETCI Shares hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of ETCI, and such
decision is based entirely upon a review of information (the receipt of which is
hereby acknowledged) which has been filed by ETCI with the Securities and
Exchange Commission (the "SEC"). BELTRUST and BELTRUST's advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from ETCI in
connection with the distribution of the ETCI Shares hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about ETCI. BELTRUST acknowledges that it has had access to all the
information it considers necessary or appropriate for deciding whether to
purchase the ETCI Shares.

 

i.  
U.S. Civil Remedies. BELTRUST is acquiring the ETCI Shares pursuant to an
exemption from the registration and prospectus requirements of applicable
securities legislation in all jurisdictions relevant to this subscription, and,
as a consequence, BELTRUST will not be entitled to use most of the civil
remedies available under applicable securities legislation and BELTRUST will not
receive information that would otherwise be required to be provided to BELTRUST
pursuant to applicable securities legislation.

 

j.  
No Other Representations. No person has made to BELTRUST any written or oral
representations:

 

i.  
that any person will resell or repurchase any of the ETCI Shares;

 

ii.  
that any person will refund the purchase price of any of the ETCI Shares;

 

iii.  
as to the future price or value of any of the ETCI Shares; or

 

iv.  
that any of the ETCI Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the ETCI Shares on any stock exchange or automated
dealer quotation system.

 

v.  
No Registration Rights. Except as provided in this Agreement, BELTRUST
acknowledges that ETCI has not undertaken, and will have no obligation, to
register any of the ETCI Shares under the Securities Act.

 

k.  
Indemnification. BELTRUST will indemnify and hold harmless ETCI and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of BELTRUST contained herein or in any document furnished by BELTRUST
to ETCI in connection herewith being untrue in any material respect or any
breach or failure by BELTRUST to comply with any covenant or agreement made by
BELTRUST to ETCI in connection therewith.

 

l.  
OTC Bulletin Board. None of the ETCI Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to
BELTRUST that any of the ETCI Shares will become listed on any stock exchange or
automated dealer quotation system, except that currently market makers make a
market for ETCI's common shares on the NASD's OTC Bulletin Board.

 
- 4 -

--------------------------------------------------------------------------------


 

m.  
Investor’s Advisors. BELTRUST has been advised to consult BELTRUST's own legal,
tax and other advisors with respect to the merits and risks of an investment in
the Units and with respect to applicable resale restrictions, and it is solely
responsible (and ETCI is not in any way responsible) for compliance with:

 

i.  
any applicable laws of the jurisdiction in which BELTRUST is resident in
connection with the distribution of the Units hereunder, and

 

ii.  
applicable resale restrictions.

 

n.  
Legends. BELTRUST acknowledges and agrees that all certificates representing the
ETCI Shares will be endorsed with the following legend, or such similar legend
as deemed advisable by legal counsel for the Purchaser, to ensure compliance
with Regulation S and to reflect the status of the ETCI Shares as restricted
securities:

 

i.  
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.”

 

ii.  
Any legend required by the laws of any State, including any legend required by
the California Department of Corporations and Sections 417 and 418 of the
California Corporations Code.



6.  ET Europe and BELTRUST agree to execute such additional documents and take
whatever actions reasonably necessary to effectuate this transaction or
otherwise carry out the intent and purpose of this Agreement, or subsequently
transfer the shares to be issued. BELTRUST agrees to provide to ET Europe at
ETCI expense, audited financial statements of BENOIT in accordance with USGAAP
from the date of inception of BENOIT to the date of closing of the transaction.


7.  This Agreement sets forth the entire understanding between the parties and
no other prior written or oral agreement shall be recognized or enforced.



 
8.
If any clause or provision of this Agreement is later determined to be invalid,
illegal or unenforceable, the other clauses and provisions of this Agreement
shall remain in full force and effect.



9.  Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law or in equity, and may be
enforced concurrently herewith, and no waiver by the parties in the performance
of any obligation by the other shall be construed as a waiver of the same or
other default then, theretofore or thereafter occurring or existing. At any time
prior to the issuance or exchange of the shares as contemplated herein, this
Agreement may be amended by a writing signed by all parties hereto.



 
10.
This Agreement shall be governed by and construed in accordance with the
internal law of Switzerland without regard to conflict-of-law principles and
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.




11.   
is Agreement may be executed in counterparts, each of which shall constitute an
original and which together, shall constitute one and the same document.




12.   
By signing this Agreement ET Europe declares to have the full authorization and
consent of ETCI to do so.




13.   
By signing this Agreement BELTRUST guarantees that all the statements made in
this Agreement in the name of BENOIT and Corporations are accurate.



- 5 -

--------------------------------------------------------------------------------


 
SIGNATURES
 
Elephant Talk Europe Holding B.V.


/s/: Mark Nije
                          By: Mark Nije
      Its: Director


Date:November 17, 2006
 


BELTRUST AG


/s/: Domenika Huesser
                           By: Domenika Huesser
                                                                                      
Its: Managing Director 


Date:November 17, 2006

 
                         Elephant Talk Communications, Inc.


/s/: Steven van der Velden
                       By: Steven van der Velden

                                   Its: Chief Executive Officer


                                 Date: November 17, 2006


- 6 -

--------------------------------------------------------------------------------


 
ATTACHMENTS:




Exhibit
1
Memorandum of Understanding dated January 17, 2005




 
1A
Addendum to the Memorandum of Understanding dated March 3, 2005



2  List of Asset



 
3
Escrow Agreement dated March 3, 2005



4  Funding Agreement and Promise of Repayment dated February 15, 2005



 
5
Security Agreement with Material and Immaterial Assets as Collateral dated
February 15, 2005





- 7 -

--------------------------------------------------------------------------------


EXHIBIT - 1


MEMORANDUM OF UNDERSTANDING


The parties to this Agreement are Elephant Talk Communications, Inc. (“ETCI”), a
California corporation, and BELTRUST AG (“BELTRUST”), registered under
CH-270.3.013.076-3 in Basel, Switzerland.


When executed by BELTRUST and ETCI, this Memorandum of Understanding (MOU)
("Agreement") will set out ETCI and BELTRUST's understanding and agreement
regarding this proposed transaction.



 
1.
ETCI desires to purchase from BELTRUST, and BELTRUST wishes to sell to ETCI, all
outstanding shares of BENOIT TELECOM AG (“BENOIT TELECOM”), registered under CH-
270.3.013.519-0 in Basel, Switzerland in exchange for a cash payment of
US$5,900,000 plus US$260,000 reflecting the expected funds to have been made
available by BELTRUST to cover expenses above margin by BENOIT TELECOM and its
subsidiaries for the period from January 1, 2005 until the Closing Date.



2.             After the completion of a due diligence, envisioned to be ready
within 21 days, parties plan on executing a Stock Purchase Agreement not later
than April 30, 2005 (“Closing Date”), depending on the Funding Condition.



 
3.
At the completion of this transaction, BENOIT TELECOM will consist of the
following entities and together will have assets as listed in the Exhibit A:



   BENOIT TELECOM Europe GmbH
 
   BENOIT TELECOM Carrier Services GmbH
 
   BENOIT TELECOM Schweiz GmbH
 
   BENOIT TELECOM Espana SL
 
   BENOIT TELECOM Osterreich GmbH


ETCI has the desire to change name of BENOIT TELECOM and BELTRUST agrees that
ETCI can change the name of BENOIT TELECOM after the signing of the MOU.


4.            The parties to this Agreement acknowledge the following:
 
(a)  That the execution of this transaction will depend on ETCI’s ability to
raise such funding (“Funding Condition”),


5.             In connection with this transaction, ETCI hereby represents that:



 
(a)
It has due corporate authority to enter into this Agreement and to perform the
transaction contemplated herein.




 
(b)
ETCI has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which BELTRUST could be obligated or liable.




 
(c)
ETCI has made inquiries of BELTRUST and BENOIT TELECOM from independent
professionals, legal and/or tax advisors as it considers necessary or
appropriate for determining whether to purchase the shares in BENOIT TELECOM.
ETCI, as an experienced telecommunications company, is familiar with the
business, affairs, risks and properties of BENOIT TELECOM, and ETCI has made
inquiries of BENOIT TELECOM and its officers, directors and representatives.



(d)           The execution, delivery and performance of this Agreement by ETCI
and the consummation by ETCI of the transaction contemplated herein does not and
will not result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which ETCI is subject, or by which any property or asset of ETCI is bound or
affected.


- 8 -

--------------------------------------------------------------------------------


 
6.             In connection with this transaction, BELTRUST hereby represents
that:



 
(a)
BELTRUST is duly organized, validly existing and in good standing under the laws
of its jurisdiction, and has the necessary authority to enter into this
transaction.




 
(b)
BELTRUST has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which ETCI could become liable or obligated.




 
(c)
BENOIT TELECOM and all subsidiaries are duly organized, validly existing and in
good standing under the laws of their jurisdiction, and, to the extent
necessary, have the authority to enter into this transaction.




 
(d)
BENOIT TELECOM and all subsidiaries together control the assets as listed in the
annex and have only debts directly related to the normal course of business.




 
(e)
The execution, delivery and performance of this Agreement by BELTRUST and the
consummation by it of the transaction contemplated herein, does not and will not
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
BELTRUST is subject.

 
7.  ETCI and BELTRUST agree to execute such additional documents and take
whatever actions reasonably necessary to effectuate this transaction or
otherwise carry out the intent and purpose of this Agreement, or subsequently
transfer the shares to be issued.


8. This Agreement sets forth the entire understanding between the parties and no
other prior written or oral agreement shall be recognized or enforced.


9. If any clause or provision of this Agreement is later determined to be
invalid, illegal or unenforceable, the other clauses and provisions of this
Agreement shall remain in full force and effect.


10. Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law or in equity, and may be
enforced concurrently herewith, and no waiver by the parties in the performance
of any obligation by the other shall be construed as a waiver of the same or
other default then, theretofore or thereafter occurring or existing. At any time
prior to the issuance or exchange of the shares as contemplated herein, this
Agreement may be amended by a writing signed by all parties hereto.


11.  This Agreement may be executed in counterparts, each of which shall
constitute an original and which together, shall constitute one and the same
document.


Elephant Talk Communications, Inc.


By: Russelle Choi 
Its: Chief Executive Officer 


Date: January 17, 2005




BELTRUST AG


By: Domenika Huesser
Its: Managing Director 


Date: January 17, 2005


- 9 -

--------------------------------------------------------------------------------



Exhibit A
 
Assets within the Benoit Telecom Holding Group of Companies
 
 
 
 
 
 
 
List of Telecom Licenses / Interconnections / Supplier contracts
 
 
 
 
 
 
 
 
Telecom License Netherlands Royal Telecom (OPTA)
 
 
Carrier (Pre)Select Code Neth: 1617 (OPTA)
 
 
 
 
 
 
 
 
 
Telecom License Austria
 
 
 
 
Carrier (Pre)Select Code Austria: 1009
 
 
 
Geographical numbers Austria (Vienna)
 
 
 
0800 /0900 numbers Austria
 
 
 
 
Interconnect Telekom Austria
 
 
 
 
Carrier contracts 1 (Telekabel, Mobilkom, Tele2, UTA Telekom, Telering)
 
Carrier contracts 2 (T-Mobile, Liwest, Etel, One GmbH, COLT)
 
Contract for 0800 / 0900
 
 
 
 
4 x E1 ASD – FFM
 
 
 
 
 
2 x E1 FFM – ZRCH
 
 
 
 
 
2 x E1 FFM – VIE
 
 
 
 
 
Co-location Vienna 25m2
 
 
 
 
Office Lease agreements with Immorent
 
 
 
 
 
 
 
 
 
 
Telecom License Switserland
 
 
 
 
Carrier (Pre)Select Code Switserland : 10747
 
 
0800/0900 numbers Switserland
 
 
 
 
Interconnect Swisscom
 
 
 
 
INA contract for use 0800/0900 numbers database
 
 
 
 
 
 
 
 
 
Telecom License tipo B Spain
 
 
 
 
Telecom License tipo C Spain
 
 
 
 
Carrier (Pre)Select Code Spain : 1033
 
 
 
0800 /0900 numbers Spain
 
 
 
 
Interconnect Telefonica
 
 
 
 
45 Mbit/s MAD – BCL 15 year I.R.U.
 
 
 
Co-Location Barcelona 10m2
 
 
 
 
Co-Location Madrid 10m2
 
 
 
 
 
 
 
 
 
 
List of Customers Benoit Telecom Holding AG
 
 
 
 
 
 
 
 
 
Retail
 
 
 
 
 
 
1617 [NL]
 
 
 
 
 
 
1033 [ESP]
 
 
 
 
 
1009 [AUS]
 
 
 
 
 
Phonehome [AUS]
 
 
 
 
 
10747 [CH]
 
 
 
 
 
Whitelable CPS
 
 
 
 
 
Royal Telecom [ESP]
 
 
 
 
Hosting C(P)S
 
 
 
 
 
None
 
 
 
 
 
 
Premium Rate
 
 
 
 
 
Phonetone [NL]
 
 
 
 
 
MediaMatch [ESP]
 
 
 
 
 
Phonetone [ESP]
 
 
 
 
 
Klikbonus [ESP]
 
 
 
 
 
Phonetone [AUS]
 
 
 
 
 
Declaro Global Limited [GER]
 
 
 
 
VasCon [GER]
 
 
 
 
 
Phonetone [GER]
 
 
 
 
 
MediaMatch [UK]
 
 
 
 
 
DialXS [UK]
 
 
 
 
 
VasCon [UK]
 
 
 
 
 
Phonetone [CH]
 
 
 
 
 
Freephone / 0800
 
 
 
 
 
RVS Networks [AUS]
 
 
 
 
RVS Networks [GER]
 
 
 
 
Wholesale
 
 
 
 
 
Phonetone [NL]
 
 
 
 
 
Phonetone [ESP]
 
 
 
 
 
Phonetone [AUS]
 
 
 
 
 
Phonetone [GER]
 
 
 
 
 
Phonetone [CH]
 
 
 
 
 
 
 
 
 
 
 
List of Equipment
 
 
 
 
 
 
 
 
 
 
 
Pcs
Description of Asset
 
 
 
 
1
Teles S50 (Barcelona)
 
 
 
7
Teles S8 cards (Redundancy)
 
 
 
1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (BCL)
 
 
1
Teles S50 (Madrid)
 
 
 
 
7
Teles S8 cards (Redundancy)
 
 
 
1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (MAD)
 
 
1
Mux (Barcelona)
 
 
 
 
2
Mux (Madrid)
 
 
 
 
 
Office furniture
 
 
 
 
 
Office PC's
 
 
 
 
1
Teles S50 (Vienna)
 
 
 
 
2
Teles S8 cards
 
 
 
 
1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (VIE)
 
 
1
Teles S50 Zurich
 
 
 
 
2
Teles S8 cards (Redundancy)
 
 
 
2
Teles V8 Cards
 
 
 
 
++
Two stage dialling w. DTMF (ref switches)
 
 
 
Various equipm. Rack etc .. (ZRCH)
 
 
 
Servers VoIP (Spain)
 
 
 
 
 
 
 
 
 
 
 
 
Office Furniture various countries
 
 
 
 
 
 
 
 
 
 
Office PC's and accessories various countries
 
 
 
 
 
 
 
 
Total price of assets
 
 
US$ 5,900,000.00


 

- 10 -

--------------------------------------------------------------------------------


EXHIBIT - 1A


ADDENDUM TO MEMORANDUM OF UNDERSTANDING


The parties to this agreement are Elephant Talk Communications, Inc. (“ETCI”), a
California corporation, and Beltrust AG (“BELTRUST”), registered under
CH-270.3.013.076-3 in Basel, Switzerland.


When executed by BELTRUST and ETCI, this agreement ("Agreement")will set out
ETCI and BELTRUST's understanding and agreement regarding this proposed
transaction.


Taking into consideration that:



·  
Parties have entered into a Memorandum of Understanding dated 17 January 2005
(“MOU”) regarding the purchase of all outstanding shares in the Swiss based
company Benoit Telecom Holding AG and its subsidiaries (“BENOIT”);

·  
Parties wish to amend and add certain conditions to the proposed transaction for
the sale and purchase of all the outstanding shares in BENOIT;

·  
ETCI has requested an extension of the originally agreed upon due diligence
closing date of 30 April 2005;

·  
BELTRUST is willing under certain conditions to grant an extension of the due
diligence period.



Agree to the following:



1.  
BELTRUST grants ETCI an extension of the due diligence period up to a maximum of
one (1) year, commencing as of date of this Agreement. BELTRUST thus also grants
the extension for the planned execution of the Share Purchase Agreement as
referred to in the MOU (“SPA”).

2.  
BELTRUST provides exclusivity to ETCI for the purchase of the shares in BENOIT
for a period equal to the due diligence period as stipulated under 1.

3.  
ETCI will provide security for the purchase price as laid down in the MOU by
paying the complete purchase price into a bank account at an escrow agent. In
case parties do not enter into the SPA, the Purchase Price will be returned to
ETCI by the escrow agent.

4.  
For the continuation, built-up of the business and the telecom network during
the extended due diligence period, ETCI will assume sole responsibility for
providing working capital to BENOIT. In case parties do not enter into the SPA,
the working capital provided will be returned by BENOIT to ETCI. As security for
repayment of this working capital, BELTRUST will arrange that Benoit will
provide its assets as security to ETCI. In case parties enter into the SPA, the
security arrangement will automatically terminate, irrespective of how much
working capital has been repaid by BENOIT to ETCI.

5.  
Parties appoint CC Financial Consult AG, Oberageri, Switzerland as the escrow
agent as discussed under 3.

6.  
The purchase price will be paid into the escrow account no later than May 31,
2005.

7.  
Parties agree that BENOIT will be changing their corporate names into Elephant
Talk. In case parties do not enter into the SPA, these name changes will be
reversed whereby the direct cost associated is to be borne by ETCI.

8.  
This Agreement sets forth the entire understanding between the parties and no
other prior written or oral agreement shall be recognized or enforced.

9.  
If any clause or provision of this Agreement is later determined to be invalid,
illegal or unenforceable, the other clauses and provisions of this Agreement
shall remain in full force and effect.

10.  
Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law or in equity, and may be
enforced concurrently herewith, and no waiver by the parties in the performance
of any obligation by the other shall be construed as a waiver of the same or
other default then, theretofore or thereafter occurring or existing. At any time
prior to the issuance or exchange of the shares as contemplated herein, this
Agreement may be amended by a writing signed by all parties hereto.

11.  
This Agreement may be executed in counterparts, each of which shall constitute
an original and which together, shall constitute one and the same document.





Elephant Talk Communications, Inc.


/s/:Russelle Choi
By: Russelle Choi
Its: Chief Executive Officer


Date: March 3, 2005




BELTRUST AG
 
/s/: Domenika Huesser
By: Domenika Huesser
Its: Managing Director


Date: March 3, 2005
 
- 11 -

--------------------------------------------------------------------------------




EXHIBIT - 2
 
List of Assets of BENOIT TELECOM HOLDING AG and its Subsidiaries
 
 
 
 
 
 
 
List of Telecom Licenses / Interconnections / Supplier contracts
 
 
 
 
 
 
 
 
Telecom License Netherlands Royal Telecom (OPTA)
 
 
Carrier (Pre)Select Code Neth: 1617 (OPTA)
 
 
 
 
 
 
 
 
 
Telecom License Austria
 
 
 
 
Carrier (Pre)Select Code Austria: 1009
 
 
 
Geographical numbers Austria (Vienna)
 
 
 
0800 /0900 numbers Austria
 
 
 
 
Interconnect Telekom Austria
 
 
 
 
Carrier contracts 1 (Telekabel, Mobilkom, Tele2, UTA Telekom, Telering)
 
Carrier contracts 2 (T-Mobile, Liwest, Etel, One GmbH, COLT)
 
Contract for 0800 / 0900
 
 
 
 
4 x E1 ASD – FFM
 
 
 
 
 
2 x E1 FFM – ZRCH
 
 
 
 
 
2 x E1 FFM – VIE
 
 
 
 
 
Co-location Vienna 25m2
 
 
 
 
Office Lease agreements with Immorent
 
 
 
 
 
 
 
 
 
 
Telecom License Switserland
 
 
 
 
Carrier (Pre)Select Code Switserland : 10747
 
 
0800/0900 numbers Switserland
 
 
 
 
Interconnect Swisscom
 
 
 
 
INA contract for use 0800/0900 numbers database
 
 
 
 
 
 
 
 
 
Telecom License tipo B Spain
 
 
 
 
Telecom License tipo C Spain
 
 
 
 
Carrier (Pre)Select Code Spain : 1033
 
 
 
0800 /0900 numbers Spain
 
 
 
 
Interconnect Telefonica
 
 
 
 
45 Mbit/s MAD – BCL 15 year I.R.U.
 
 
 
Co-Location Barcelona 10m2
 
 
 
 
Co-Location Madrid 10m2
 
 
 

 


- 12 -

--------------------------------------------------------------------------------


 
 
List of Customers Benoit Telecom Holding AG
 
 
 
 
 
 
 
 
 
Retail
 
 
 
 
 
 
1617 [NL]
 
 
 
 
 
 
1033 [ESP]
 
 
 
 
 
1009 [AUS]
 
 
 
 
 
Phonehome [AUS]
 
 
 
 
 
10747 [CH]
 
 
 
 
 
Whitelable CPS
 
 
 
 
 
Royal Telecom [ESP]
 
 
 
 
Hosting C(P)S
 
 
 
 
 
None
 
 
 
 
 
 
Premium Rate
 
 
 
 
 
Phonetone [NL]
 
 
 
 
 
MediaMatch [ESP]
 
 
 
 
 
Phonetone [ESP]
 
 
 
 
 
Klikbonus [ESP]
 
 
 
 
 
Phonetone [AUS]
 
 
 
 
 
Declaro Global Limited [GER]
 
 
 
 
VasCon [GER]
 
 
 
 
 
Phonetone [GER]
 
 
 
 
 
MediaMatch [UK]
 
 
 
 
 
DialXS [UK]
 
 
 
 
 
VasCon [UK]
 
 
 
 
 
Phonetone [CH]
 
 
 
 
 
Freephone / 0800
 
 
 
 
 
RVS Networks [AUS]
 
 
 
 
RVS Networks [GER]
 
 
 
 
Wholesale
 
 
 
 
 
Phonetone [NL]
 
 
 
 
 
Phonetone [ESP]
 
 
 
 
 
Phonetone [AUS]
 
 
 
 
 
Phonetone [GER]
 
 
 
 
 
Phonetone [CH]
 
 
 
 


 
- 13 -

--------------------------------------------------------------------------------




List of Equipment
 
 
 
 
 
 
 
 
 
 
 
Pcs
Description of Asset
 
 
 
 
 1
Teles S50 (Barcelona)
 
 
 
 7
Teles S8 cards (Redundancy)
 
 
 
 1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (BCL)
 
 
 1
Teles S50 (Madrid)
 
 
 
 
 7
Teles S8 cards (Redundancy)
 
 
 
 1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (MAD)
 
 
 1
Mux (Barcelona)
 
 
 
 
 2
Mux (Madrid)
 
 
 
 
 
Office furniture
 
 
 
 
 
Office PC's
 
 
 
 
 1
Teles S50 (Vienna)
 
 
 
 
 2
Teles S8 cards
 
 
 
 
 1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (VIE)
 
 
 1
Teles S50 Zurich
 
 
 
 
 2
Teles S8 cards (Redundancy)
 
 
 
 2
Teles V8 Cards
 
 
 
 
 ++
Two stage dialling w. DTMF (ref switches)
 
 
 
Various equipm. Rack etc .. (ZRCH)
 
 
 
Servers VoIP (Spain)
 
 
 
 
 
 
 
 
 
 
 
 
Office Furniture various countries
 
 
 
 
 
 
 
 
 
 
Office PC's and accessories various countries
 
 
 
 
 
 
 
 
Total price of assets
 
 
US$6,043,080.00


 
- 14 -

--------------------------------------------------------------------------------


EXHIBIT - 3


ESCROW AGREEMENT




AGREEMENT between Beltrust AG (Seller), CC Financial Consult AG (Escrow Agent),
and Elephant Talk Communications Inc (Buyer). Seller and Buyer have at the time
of execution of this agreement entered into:



a)  
a Memorandum of Understanding dated 17 January 2005,

b)  
a Funding Agreement and Promise of Repayment dated 15 February 2005

c)  
a Security Agreement 15 February 2005

d)  
an Addendum to Memorandum of Understanding dated 3 March 2005 (the Contract)



The closing will take place at such place and time Seller and Buyer jointly
designate in writing. In accordance with the Contract, Buyer must place a
deposit equal to approximately US$6,043,080. This amount will be considered an
earnest deposit on this account, and will be held in escrow by Escrow Agent.


The earnest deposit referred to above will be paid by to Escrow Agent by Buyer.
Escrow Agent will acknowledge receipt of the earnest deposit upon receipt in its
bank account.


If the closing takes place under the Contract, Escrow Agent at the time of
closing shall release the amount deposited with Agent to Seller or in accordance
with Seller's written instructions. Escrow Agent shall make simultaneously
transfer of the said property to the Buyer.


If no closing takes place under the Contract, Escrow Agent shall continue to
hold the amount deposited until receipt of written authorization for its
deposition signed by both Buyer and Seller. If there is any dispute as to whom
Escrow Agent is to deliver the amount deposited, Escrow Agent shall hold the sum
until the parties' rights are finally determined in an appropriate action or
proceeding or until a court orders Escrow Agent to deposit the earnest deposit
with it. If Escrow Agent does not receive a proper written authorization from
Seller and Buyer, or if an action or proceeding to determine Seller's and
Buyer's rights is not begun or diligently prosecuted, Escrow Agent is under no
obligation to bring an action or proceeding in court to deposit the sum held,
but may continue to hold the deposit.


Escrow Agent assumes no liability except that of a stakeholder. Escrow Agent's
duties are limited to those specifically set out in this Agreement. Escrow Agent
shall incur no liability to anyone except for willful misconduct or gross
negligence so long as the Escrow Agent acts in good faith.


Governing Law; Assigns. This Agreement shall be governed by and construed in
accordance with the internal law of the Switzerland without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.


Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


Entire Agreement. Except as otherwise set forth in the Contract, this Agreement
constitutes the entire understanding and agreement of the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements or
understandings, written or oral, between the parties with respect to the subject
matter hereof.


Waivers. No waiver by any party hereto of any condition or of any breach of any
provision of this Agreement shall be effective unless in writing. No waiver by
any party of any such condition or breach, in any one instance, shall be deemed
to be further or continuing waiver of any such condition or breach or a waiver
of any other condition or breach of any other provision contained herein.


Amendment. This Agreement may be amended only by the written agreement of Seller
and Buyer.




Whereof the parties sign their names this 3rd day of March 2005.


 
Seller:
BELTRUST AG
/s/: Domenika Huesser
Its: Managing Director


Buyer:
Elephant Talk Communications, Inc.
/s/: Russelle Choi
Its: Chief Executive Officer


Escrow Agent:
CC Financial Consult AG
/s/: Rene Fusco
Its: Director


- 15 -

--------------------------------------------------------------------------------


 
EXHIBIT - 4


FUNDING AGREEMENT AND PROMISE OF REPAYMENT




The parties to this agreement are Elephant Talk Communications, Inc. (“ETCI”), a
California corporation, and Beltrust AG (“BELTRUST”), registered under
CH-270.3.013.076-3 in Basel, Switzerland.


When executed by BELTRUST and ETCI, this agreement ("Agreement") will set out
ETCI and BELTRUST's understanding and agreement regarding this proposed
transaction.


Taking into consideration that:


Parties have entered into a Memorandum of Understanding dated 17 January 2005
(“MOU”) regarding the purchase of all outstanding shares in the Swiss based
company Benoit Telecom Holding AG and its subsidiaries (“BENOIT”);


Agree to the following:



12.  
For the continuation, built-up of the business and the telecom network, ETCI
will assume responsibility for providing funding to BENOIT, and BENOIT hereby
promises to re-pay the amount advance to ETCI. In case parties do not enter into
the Securities Purchase Agreement (SPA), the funding provided will be repaid by
BENOIT to ETCI. In the event the parties do enter into SPA, BENOIT’s obligation
to re-pay the funds advanced will be discharged. As security for repayment of
this funding, Beltrust will cause BENOIT to grant a security interest in its
assets to ETCI.




13.  
Parties agree that BENOIT will be change their corporate names into Elephant
Talk. In case parties do not enter into the SPA, these name changes will be
reversed whereby the direct cost associated is to be borne by ETCI.




14.  
This Agreement sets forth the entire understanding between the parties and no
other prior written or oral agreement shall be recognized or enforced.




15.  
If any clause or provision of this Agreement is later determined to be invalid,
illegal or unenforceable, the other clauses and provisions of this Agreement
shall remain in full force and effect.




16.  
Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law or in equity, and may be
enforced concurrently herewith, and no waiver by the parties in the performance
of any obligation by the other shall be construed as a waiver of the same or
other default then, theretofore or thereafter occurring or existing. At any time
prior to the issuance or exchange of the shares as contemplated herein, this
Agreement may be amended by a writing signed by all parties hereto.




17.  
This Agreement may be executed in counterparts, each of which shall constitute
an original and which together, shall constitute one and the same document.





Elephant Talk Communications, Inc.


/s/: Russelle Choi
By: Russelle Choi
Its: Chief Executive Officer 


Date: February 15, 2005




Beltrust AG
 
/s/: Domenika Huesser
By: Domenika Huesser
Its: Managing Director


Date: February 15, 2005
 
- 16 -

--------------------------------------------------------------------------------


 
EXHIBIT - 5

SECURITY AGREEMENT WITH MATERIAL AND IMMATERIAL ASSETS AS COLLATERAL


 
This Security Agreement is made and effective 15 February 2005.




BETWEEN:  ELEPHANT TALK COMMUNICATIONS INC (the “Secured Party”) a corporation
organized and existing under the laws of the California, with its head office
located at Orange, USA.




AND:                          BENOIT TELECOM HOLDING AG (the “Borrower”) a
corporation organized and existing under the laws of the SWITSERLAND, with its
head office located at Basel, Switzerland.




BACKGROUND INFORMATION



A.  
Secured Party and Borrower herewith give execution to the agreement made between
Secured Party and Borrower’s owner Beltrust AG, in which it is stipulated that
Borrower will provide security by means of collateral for funding to be received
from Borrower.




B.  
As of even date herewith, Secured Party will extend at various intervals loans
to Borrower, up to a maximum amount of US$ 2,000,000.— (two million USD).




C.  
Secured Party has required Borrower to give certain collateral for the
indebtedness in the form of various assets listed in Exhibit “A” attached hereto
(the “Collateral”).




D.  
Borrower represents and warrants to the Secured Party that the Borrower is the
sole and exclusive owner of the Collateral and has full and unrestricted right,
title and interest in and to said Collateral.



NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees to grant Secured Party a security interest in and
to said Collaterals as follows:



1.  
GRANT OF SECURITY INTEREST




1.1  
Grant of Security Interest 

        Borrower hereby grants and conveys to the Secured Party, a first
priority security interest as defined under Swiss Law, for the benefit of the
Secured Party and the Secured
        Party’s successors and assigns, in and to the Borrower’s entire right,
title and interest in and to the Collateral.


- 17 -

--------------------------------------------------------------------------------


 
1.2 Obligations Secured
       The security granted hereunder shall be security for the prompt payment
and performance of the Obligations. The Obligations shall include any and all
debts, obligations and
       liabilities that the Borrower may have to the Secured Party, including
but not limited to all obligations set forth in the Funding Agreement and
Promise to Re-Pay, including but
       not limited to principal payment, interest, penalties and periodic
payments.



2.  
USE AND ENJOYMENT PRIOR TO DEFAULT



So long as Borrower does not commit an Event of Default or an Event of Default
does not otherwise occur, Borrower shall maintain full use and enjoyment of the
Collateral to use consistent with and subject to the terms of this Agreement.



3.  
REMEDIES UPON DEFAULT



On occurrence of an Event of Default, Secured Party shall have the following
remedies:



3.1  
Secured party may, at any time after default, without notice to Borrower,
declare all or any of the obligations immediately due and payable. Secured party
will have, in addition to all other rights and remedies, the rights and remedies
of a Secured Party under Swiss Law, including, without limitation, the right to
sell, lease, or otherwise dispose of any or all of the Collateral.




3.2  
After deducting all costs and expenses of every kind incurred in, or incidental
to, the retaking, holding, advertising, preparing for sale, or the selling,
leasing, or otherwise disposing of the Collateral, including, but not limited
to, attorney's fees, legal expenses, and cost of any repair considered necessary
by Secured Party, all of which costs and expenses Borrower agrees to pay,
Secured Party may apply the net proceeds of any sale, license, lease, or other
disposition of the collateral to payment of the obligation or obligations
secured, whether due or not, in such order as Secured Party may elect. However,
if Secured Party has transferred any of the obligations to another party, the
net proceeds of any disposition of Collateral shall be applied first to payment
of any notes constituting obligations in the order of their dates beginning with
the note of earliest date (a note in extension or renewal being considered as if
of the same date as the original note) and then to payment of any other
obligations, whether due or not, in such order as Secured Party may elect. In
applying net proceeds to payment of obligations, proper rebate for any unearned
interest or discount will be made.




3.3  
Whenever an attorney is employed to collect any obligation or to enforce any
right of Secured Party against Borrower under this security agreement, whether
by suit or other means, Borrower agrees to pay an attorney's fees.




4.  
EVENTS OF DEFAULT



The following shall constitute Events of Default hereunder:



4.1  
Any failure to make any payment as required under the stipulations as agreed
between Secured Party and Borrowers’ owner Beltrust AG.




4.2  
Any failure to perform any act required under the terms of this Agreement.




4.3  
Lender determines that any of the representations and warranties made by the
Borrower hereunder are untrue, inaccurate or misleading or have become untrue,
inaccurate or misleading.




5.  
BORROWER COVENANTS, REPRESENTATIONS AND WARRANTIES



Borrower warrants, represents and covenants with and to the Borrower the
following:



5.1  
The Borrower has full right, power and authority to execute and deliver this
Security Agreement and to grant the security interest in the Collateral as
provided herein.




5.2  
The execution, delivery and performance of this Security Agreement has been duly
authorized by all necessary corporate action.




5.3  
This Security Agreement has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium, or other similar laws from
time to time in effect affecting creditor's rights generally and by principles
governing the availability of equitable remedies, and the grant of the security
interest in the Collateral existing on the date hereof constitutes, and, as to
subsequently acquired Collateral, will constitute, a valid and perfected first
and prior security interest, superior to the rights of any other person, in and
to the Collateral.

 
- 18 -

--------------------------------------------------------------------------------


 

5.4  
Borrower shall have the responsibility and obligation to defend and protect the
Collaterals at its own cost and expense and that Secured Party shall have no
responsibility regarding the same. In the event that the Borrower fails or
refused to take any step required by Secured Party to defend and protect its
Collateral, Secured Party may, but is not required to take such action on behalf
of and in the name of the Borrower and any costs and expenses incurred by
Secured Party shall be immediately due and payable upon notice thereof to
Borrower and such amounts shall be and become further Obligations secured by
this Security Agreement.




5.5  
Borrower shall take any and all actions necessary to assure that the Collaterals
remain in effect and are fully enforceable throughout the term of this
Agreement. This shall include, but is not limited to assuring that such
Collaterals are renewed on a timely basis.




5.6  
Borrower shall not during the term of this Agreement, license any rights to use
the Collaterals or any portion thereof without the advanced written consent of
the Secured Party, which consent may be withheld in the discretion of the
Secured Party.




6.  
POWER OF ATTORNEY



The Borrower hereby constitutes and appoints the Secured Party its true and
lawful attorney-in-fact for the purpose of carrying out the provisions of this
Security Agreement and taking any action and executing any instrument which the
Secured Party may deem necessary or advisable to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest.



7.  
NOTICES



Any notice or demand upon any party shall be in writing and shall be deemed to
have been received when personally delivered or when mailed through the Postal
Service, postage prepaid, return receipt requested, or when shipped by private
express carrier, shipment charges prepaid, to the party to whom delivery shall
be made at the following respective addresses:


If to the Borrower:   Benoit Telecom Holding AG
Gartenstrasse 105
CH-4502 Basel
Switzerland
Attention:                              Domenika Huesser
Managing Director


If to the Secured party:       Elephant Talk Communications Inc
8/F 145-159 Yeung Uk Road
Tsuen Wan, Hong Kong
Attention:                             Russelle Choi
Chief Executive Officer



8.  
NO WAIVER



No delay on the part of the Secured Party in exercising any of its rights,
remedies, powers and privileges hereunder or under applicable law or partial or
single exercise thereof, shall constitute a waiver thereof. None of the terms
and conditions of this Security Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by the Borrower
and the Secured Party.



9.  
INDEMNIFICATION



The rights, powers and remedies of the Secured Party herein provided are
cumulative and not exclusive of any rights, powers or remedies which the Secured
Party would otherwise have. The Borrower shall indemnify the Secured Party and
save harmless the Secured Party from and against any liability, cost (including
reasonable attorneys' fees) or damage which it may incur in connection with this
Security Agreement and the security interest granted hereby, including, without
limitation, any such liability, cost or damage it may incur in connection with
the exercise, performance or preservation of any of its rights, powers and
remedies set forth herein or otherwise available under law (except for any
liability, cost or damage arising from the Secured Party's gross negligence or
willful misconduct).
 
- 19 -

--------------------------------------------------------------------------------


 

10.  
BINDING AGREEMENT



This Security Agreement shall be binding upon the Borrower and its successors
and assigns and shall inure to the benefit of the Secured Party and its
successors and assigns, provided, however, the Borrower may not, without the
prior written consent of the Secured Party, assign any of its rights or
obligations hereunder to any person or entity. All agreements, representations
and warranties made herein by the Borrower shall survive the execution and
delivery of this Security Agreement. This Security Agreement is a continuing one
and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.



11.  
GOVERNING LAW



This Security Agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the laws of
Switzerland.


AS AGREED,




BORROWER


Benoit Telecom Holding, AG


/s/: Domenika Huesser     
Domenika Huesser
Its: Managing Director                                              

 
SECURED PARTY
 
Elephant Talk Communications, Inc.
 


/s/: Russelle Choi
Russelle Choi
Its: Chief Executive Officer

 
- 20 -

--------------------------------------------------------------------------------


Exhibit A
 
1. Assets within the Benoit Telecom Holding Group of Companies
 
 
 
 
 
 
 
List of Telecom Licenses / Interconnections / Supplier contracts
 
 
 
 
 
 
 
 
Telecom License Netherlands Royal Telecom (OPTA)
 
 
Carrier (Pre)Select Code Neth: 1617 (OPTA)
 
 
 
 
 
 
 
 
 
Telecom License Austria
 
 
 
 
Carrier (Pre)Select Code Austria: 1009
 
 
 
Geographical numbers Austria (Vienna)
 
 
 
0800 /0900 numbers Austria
 
 
 
 
Interconnect Telekom Austria
 
 
 
 
Carrier contracts 1 (Telekabel, Mobilkom, Tele2, UTA Telekom, Telering)
 
Carrier contracts 2 (T-Mobile, Liwest, Etel, One GmbH, COLT)
 
Contract for 0800 / 0900
 
 
 
 
4 x E1 ASD – FFM
 
 
 
 
 
2 x E1 FFM – ZRCH
 
 
 
 
 
2 x E1 FFM – VIE
 
 
 
 
 
Co-location Vienna 25m2
 
 
 
 
Office Lease agreements with Immorent
 
 
 
 
 
 
 
 
 
 
Telecom License Switzerland
 
 
 
 
Carrier (Pre)Select Code Switzerland : 10747
 
 
0800/0900 numbers Switzerland
 
 
 
 
Interconnect Swisscom
 
 
 
 
INA contract for use 0800/0900 numbers database
 
 
 
 
 
 
 
 
 
Telecom License tipo B Spain
 
 
 
 
Telecom License tipo C Spain
 
 
 
 
Carrier (Pre)Select Code Spain : 1033
 
 
 
0800 /0900 numbers Spain
 
 
 
 
Interconnect Telefonica
 
 
 
 
45 Mbit/s MAD – BCL 15 year I.R.U.
 
 
 
Co-Location Barcelona 10m2
 
 
 
 
Co-Location Madrid 10m2
 
 
 





- 21 -

--------------------------------------------------------------------------------


List of Customers Benoit Telecom Holding AG
 
 
 
 
 
 
 
 
 
Retail
 
 
 
 
 
 
1617 [NL]
 
 
 
 
 
 
1033 [ESP]
 
 
 
 
 
1009 [AUS]
 
 
 
 
 
Phonehome [AUS]
 
 
 
 
 
10747 [CH]
 
 
 
 
 
Whitelable CPS
 
 
 
 
 
Royal Telecom [ESP]
 
 
 
 
Hosting C(P)S
 
 
 
 
 
None
 
 
 
 
 
 
Premium Rate
 
 
 
 
 
Phonetone [NL]
 
 
 
 
 
MediaMatch [ESP]
 
 
 
 
 
Phonetone [ESP]
 
 
 
 
 
Klikbonus [ESP]
 
 
 
 
 
Phonetone [AUS]
 
 
 
 
 
Declaro Global Limited [GER]
 
 
 
 
VasCon [GER]
 
 
 
 
 
Phonetone [GER]
 
 
 
 
 
MediaMatch [UK]
 
 
 
 
 
DialXS [UK]
 
 
 
 
 
VasCon [UK]
 
 
 
 
 
Phonetone [CH]
 
 
 
 
 
Freephone / 0800
 
 
 
 
 
RVS Networks [AUS]
 
 
 
 
RVS Networks [GER]
 
 
 
 
Wholesale
 
 
 
 
 
Phonetone [NL]
 
 
 
 
 
Phonetone [ESP]
 
 
 
 
 
Phonetone [AUS]
 
 
 
 
 
Phonetone [GER]
 
 
 
 
 
Phonetone [CH]
 
 
 
 


 


- 22 -

--------------------------------------------------------------------------------


 
List of Equipment
 
 
 
 
 
 
 
 
 
 
 
Pcs
Description of Asset
 
 
 
 
1
Teles S50 (Barcelona)
 
 
 
7
Teles S8 cards (Redundancy)
 
 
 
1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (BCL)
 
 
1
Teles S50 (Madrid)
 
 
 
 
7
Teles S8 cards (Redundancy)
 
 
 
1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (MAD)
 
 
1
Mux (Barcelona)
 
 
 
 
2
Mux (Madrid)
 
 
 
 
 
Office furniture
 
 
 
 
 
Office PC's
 
 
 
 
1
Teles S50 (Vienna)
 
 
 
 
2
Teles S8 cards
 
 
 
 
1
Teles V8 Cards
 
 
 
 
 
Various equipm. Rack etc .. (VIE)
 
 
1
Teles S50 Zurich
 
 
 
 
2
Teles S8 cards (Redundancy)
 
 
 
2
Teles V8 Cards
 
 
 
 
++
Two stage dialling w. DTMF (ref switches)
 
 
 
Various equipm. Rack etc .. (ZRCH)
 
 
 
Servers VoIP (Spain)
 
 
 
 
 
 
 
 
 
 
 
 
Office Furniture various countries
 
 
 
 
 
 
 
 
 
 
Office PC's and accessories various countries
 
Other
     Future development on the Telecommunications network, the Customer
Relationship Management
     system, the Rating System, the Billing System
     All other equipment not mentioned in this Exhibit, including but not
limited to existing but also future 
     purchases of equipment.


- 23 -

--------------------------------------------------------------------------------

